DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claims 1-7,9-17, and 19-20 is withdrawn in view of the newly discovered reference(s) to Breen(USPGPUB 2008/0162034) and Dill(USPGPUB2018/0120445).  Rejections based on the newly cited reference(s) follow.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen(USPGPUB 2008/0162034) in view of Dill(USPGPUB 2018/0120445).
  -- In considering claim 1, the claimed subject matter that is met by Breen includes:
	1) determining, by a virtual boundary system based on a positioning signal, of a tracking device is met by the system, including asset(5) containing a telematics device(10), the telematics device(10) including location device(20) and one or more sensors(22), communication system(30), processor(40), and memory(50), and wherein location device receives signals from geo location references(90), and communication system communicating to central station(70)(see: Breen, sec[0018]); and wherein the central station is linked to a processor(65) that is linked to a library(85) of geo-fences(130) stored in a memory(80)(see: Breen, secs[0018-0019]);
	2) comparing, by the virtual boundary system, the geolocation of the tracking device and a geographic boundary is met by the telematics device comparing the location of exit to the expected path of travel geo-fence(170), to determine if the asset(5) has traveled closer to or farther away from its intended routing in deciding whether to issue an alert(see: Breen, sec[0039]); 
	3) providing, by the virtual boundary system based on the comparing of the refined geolocation and the geographic boundary, an alert indicative of the refined geolocation with respect to the geographic boundary is met by the telematics device(10) sending an alert or message to the central location(70), indicating that the vehicle(5) has moved through a geo-fence, depending on the particular operating parameters associated with the geo-fence that has been entered or exited(see: sec[0036]).
	- Breen does not teach:
	1) a refined geolocation from a correction signal accessed from distinct signal sources.
	Use of systems which provide a location correction signal for monitored devices is well known.  In related art, Dill teaches a location correction through differential networks system, wherein the accuracy of position of a device is improved, by utilizing a Real Time Kinematic technique(RTK).  A Base station includes a first set of GPS data from GPS satellites, and a second set of GPS data from mobile devices networked in connection with the base station(see: Dill, sec[0009]).  And wherein the base station utilizes a predetermined GOS correction technique, and generates a corrected geo-position of the mobile device, and transmits the corrected geo-position to the mobile device and/or an external response system(see: sec[0009; 0028]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the precise positioning system including RTK correction of Dill, into the system of Breen, since this would have provided the most accurate possible positioning data for the asset(5), while determining the position of the asset(5) in relation to the geo-fences.  Furthermore, upon incorporating the devices of Dill into Breen, the refined positioning signal and geo-location would have been utilized in determining comparing and alerts of the location data of the asset(5). 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the geographic boundary is a user-specified geographic boundary that defines a geographic area to which a subject is to be constrained is met by the memory(50) of the processor(40), storing information that may be changed by the user, that information including geo-fences(130), and information(135), such as operating parameters) associated with each geo-fence(see: Breen, sec[0025]);
	2) the alert is configured to assist in constraining the subject within the user-specified geographic boundary by indicating that the refined geolocation has come near to the geographic boundary is met by the telematics device(10) sending an alert or message to the central location(70), indicating that the vehicle(5) has moved through a geo-fence, depending on the particular operating parameters associated with the geo-fence that has been entered or exited(see: sec[0036]).  And wherein the alerts may be selected from a set of alerts of varying degree of urgency, such that the alerts may provide an indication of relative distance or time.  And the alerts being provided such that the driver may be contacted to inquire about a nature of deviation from a predefined route, which would constitute an alert configured to assist in constraining the subject within a specified geographic boundary.
  -- Claim 3 recites subject matter that is met in claim 1 above, as well as:
	1) the positioning signal is a global positioning system ("GPS") signal generated by a satellite-based positioning system that includes a satellite that generates the GPS signal is met by the location device being a position determining system, such as GPS(see: Breen, sec[0020]); 
	2) the correction signal is a real-time kinematic ("RTK") signal generated at an RTK base station associated with a terrestrial positioning enhancement system that generates the correction signal to correspond to the positioning signal generated by the satellite-based positioning system is met by the RTK correction system of Dill, which includes base station(12) associated with terrestrial positioning enhancement system, to provide correction of geo-position of monitored devices in the system(see: Dill, secs[0026-0029]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above.  
	Breen does not teach:
	1) receiving, by the virtual boundary system from an access device used by a user, user input provided by the user by way of a user interface presented on the access device; 
	2) generating, by the virtual boundary system based on the user input, virtual boundary data that defines the geographic boundary as a user-specified geographic boundary in accordance with the user input.
	However, Dill teaches that the monitored mobile device(14) includes input which allows a user to initiate action by touching or swiping icon(25), wo as to refine the accuracy of GPS location(see: Dill, sec[0034]).  As well, this action would have generated virtual boundary data that defines a geographic bounder as a user specified geographic boundary, since the user-initiated action of touching, causes the request to be generated to provide more precise location information, which would have thereby been utilized in developing the geographic boundary.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mobile device(14) with user input of Dill, into the system of Breen, since this would have facilitated allowing change of operating parameters at the asset(5), which is already desired by Breen(see: sec[0025]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) generating of the virtual boundary data includes repeatedly updating the virtual boundary data such that the user-specified geographic boundary changes in real time in accordance with automatic and gradual changes prespecified by the user to apply to the user- specified geographic boundary at a prescheduled time set by the user is met by the position of the asset being constantly updated at an increased frequency, so as to determine if the asset(5) is within the expected route(170)(see: Breen, sec[0035]).
 -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the geographic boundary is a user-specified geographic boundary that defines a geographic area to which a subject is to be constrained is met by the customized set of geo fences(see: Breen, secs[0031-0032]); 
	2) providing of the alert is performed when the refined geolocation is determined to be inside the geographic area within a threshold distance of the user-specified geographic boundary is met by the customized set of geo-fences(130), which include permitted with limits zone(165) and a permitted with alert zone(175), which constitutes an asset determined to be inside the geographic area within a threshold distance of the boundaries(see: Breen, sec[0032); 
	3) the alert is provided to the subject as the subject carries the tracking device to indicate to the subject that the subject has come within the threshold distance of the user-specified geographic boundary is met by the data from the telematics device(10) on the asset(5) monitoring the threshold distance of deviation from an expected route of travel of the asset(see: Breen, sec[0048]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the geographic boundary is a user-specified geographic boundary that defines a geographic area to which a subject is to be constrained is met by the customized set of geo-fences(130)(see: Breen, sec[0032]);
	2) the providing of the alert is performed when the refined geolocation is determined to be outside the geographic area is met by the alerts transmitted by telematics device when the asset(5) exits the expected route(see: Breen, sec[0035]); 
	3) the alert is provided to a user as the subject carries the tracking device to inform the user that the subject has gone outside the geographic area and thereby facilitate the user in taking action to constrain the subject within the geographic area is met by the alert transmitted to the central station so that the management implements route adherence or compliance(see: Breen, sec[0035]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the tracking device is implemented by a pet collar configured to be worn by an animal subject.
	The examiner takes Official Notice that in the monitoring art, use of tracking devices implemented by a pet collar and configured to be worn by an animal subject is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a pet color worn by animal, into the asset(5) of Breen, since the asset(5) of Breen would have been readily adaptable for use on an animal collar, and thereby would have facilitated monitoring of the location of the pet at all times by the system.
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the tracking device is implemented by an object configured to be carried or worn by a human subject is met by the mobile device(14) of Dill as carried or worn by a human subject, which would have been readily implemented into the system of Breen.
  -- Claim 11 recites a system that substantially corresponds to the method of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the memory storing instructions is met by the memory(50), including magnetic, optical or solid-state memory, which stores device information such as operating parameters(see: Breen, sec[0025]); 
	2) a processor communicatively coupled to the memory and configured to execute the instructions is met by the processor(40), which executes the operating parameters stored by the memory(50)(see: sec[0025]) 
  -- Claim 12 depends from claim 11, and recites a system that substantially corresponds to the method of claim 2.  Therefore, claim 12 is met for the reasons as discussed in the rejection of claims 2 and 11 above.
  -- Claim 13 depends from claim 11, and recites a system that substantially corresponds to the method of claim 3.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 3 and 11 above.
  -- Claim 14 depends from claim 11, and recites a system that substantially corresponds to the method of claim 4.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 4 and 11 above.
  -- Claim 15 depends from claim 14, and recites a system that substantially corresponds to the method of claim 5.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 5 and 14 above.
  -- Claim 16 depends from claim 11, and recites a system that substantially corresponds to the method of claim 6.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 6 and 11 above.
  -- Claim 17 depends from claim 11, and recites a system that substantially corresponds to the method of claim 7.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 7 and 11 above.
  -- Claim 18 depends from claim 11, and recites a system that substantially corresponds to the method of claim 8.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 8 and 11 above.
  -- Claim 19 depends from claim 11, and recites a system that substantially corresponds to the method of claim 9.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 9 and 11 above.
  -- Claim 20 recites subject matter that substantially corresponds to the method of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as;
	1) the non-transitory computer-readable medium storing instructions is met by the memory(50), including magnetic, optical, or solid-state memory(see: Breen, sec[0025]). 
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687